Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s amended claim 1 adds the recitations:  “…allowing the first side rail and the second side rail to attach to a frame of the vehicle”  and “allowing the third side rail and the fourth side rail to attach to a frame of the vehicle”  is not supported by original specification.   As shown in applicant’s drawings (particularly figure 2) the first and second side rails (208 and 244, figure 2) and the third and fourth side rails (212 and 222, figure) do not attach to any frame of the vehicle as claimed.  Indeed as shown in the drawings the first, second, third, and fourth side rails form a peripheral boundary above the rectangular table (116) and none of the side rails is attached to any frames of the vehicle.  Such recitations are not supported by original specification and thus constitutes new matter.      


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1, lines 12-13, “allowing the third side rail and the fourth side rail to attach to a frame of the vehicle”  is vague and indefinite as to whether or not “ a frame of the vehicle” is the same “frame of the vehicle” on lines 9-10 of claim 1.  Claims 2-20 are rejected due their dependency on rejected claim 1.  
Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hanley et al (US Patent no. 10,172,452).  Hanley discloses a utility 
a first side assembly (left frame 22, 102, figure 2) forming a third side rail (100 of left frame), the first side assembly comprising one or more brackets (68, figure 2) that connect the first side assembly to the upper assembly (88, figure 1);
a second side assembly (right frame 22, 102, figure 2) forming a fourth side rail (100 of right frame), the second side assembly comprising one or more brackets (70, figure 2) that connect the second side assembly to the upper assembly (88, figure 1).
However, Hanley does not disclose wherein the first side rail and the second side rail each have an overall length between 50 inches and 62 inches allowing the first side rail and the second side rail to attach to a frame of the vehicle;
wherein the third side rail and the fourth side rail each have an overall length between 25 inches and 40 inches allowing the third side rail and the fourth side rail to attach to a frame of the vehicle;
wherein one or more of the first side assembly, the second side assembly, the third side rail, the fourth side rail, or the rectangular table portion are formed from plastic.
It would have been an obvious matter of design choice to have chosen the dimensions of the first side rail and the second side rail each have an overall length between 50 inches and 62 inches; and the third side rail and the fourth side rail each have an overall length between 25 inches and 40 inches. Such dimensions can be achieved without undue experimentation.  Additionally, it would have been obvious to 
Regarding claim 3, The utility rack of claim 1, Hanley discloses wherein the first side assembly and the second side assembly (left and right frames 22 and 100, figure 2) connect to the upper assembly (top drawer 88) with the third side rail (100 of left side frame) generally parallel to the fourth side rail (100 of right side frame), with the third side rail generally perpendicular to the first side rail (90, figure 10), and with the fourth 2Application No.: 16248737 Applicant Docket No.: Lindsay.004side rail generally perpendicular to the second side rail (92).  
Regarding claim 4, the utility rack of claim 1, Hanley discloses wherein a first brace (any one of the slidable drawers 88) is adjustably attached between the first side assembly (left frame 22 and 100) and the second side assembly (right frame 22 and 100).
Regarding claim 16, the utility rack of claim 1, Hanley does not disclose wherein the vehicle is a four wheel drive vehicle.  Hanley discloses the vehicle may be “delivery or service vehicle” (column 4, lines 25-26) or  “a van, truck, or car with door “ (column 12, line 15-16).  It would have been obvious to one of ordinary skilled in the art to have placed the utility rack of Hanley onto four wheel drive vehicle as such vehicle is conventional.  Moreover, truck disclose by Hanley is usually of the four wheel type.  
Regarding claim 17, the utility rack of claim 1, Hanley does not discloses wherein the vehicle is a UTV (utility task vehicle), SxS (side- by-side vehicle), a utility vehicle, or an off-road vehicle. It would have been an obvious matter of design choice to have placed the utility rack of Hanley UTV, SxS, a utility vehicle or an off-road vehicle since .
Claims 1-8, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over White et al  (US Patent no 7,055,834).  White discloses a utility rack comprising: an upper assembly (34), the upper assembly comprising a rectangular table portion (bottomof 34) that rigidly connects a first side rail (short side wall of 34, see illustration below) to a second side rail (the other short side wall of 34, see illustration below); a first side assembly (30 forming a third side rail (10), the first side assembly comprising one or more brackets (20) that connect the first side assembly (3) to the upper assembly (34); a second side assembly (4) forming a fourth side rail (11), the second side assembly comprising one or more brackets (20) that connect the second side assembly (4) to the upper assembly (34).   
However, White does not disclose wherein the first side rail and the second side rail each have an overall length between 50 inches and 62 inches; wherein the third side rail and the fourth side rail each have an overall length between 25 inches and 40 inches; wherein one or more of the first side assembly, the second side assembly, the third side rail, the forth side rail, or the rectangular table portion are formed from plastic.   It would have been an obvious matter of design choice to have chosen the dimensions of the first side rail and the second side rail each have an overall length between 50 inches and 62 inches; and the third side rail and the fourth side rail each have an overall length between 25 inches and 40 inches. Such dimensions can be achieved without undue experimentation.  Additionally, it would have been obvious to one of ordinary skilled in the art to have made White’s first side assembly, the second 

    PNG
    media_image1.png
    803
    1331
    media_image1.png
    Greyscale

Regarding applicant’s recitation of intended use the utility rack “for a vehicle”, 
a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. White’s rack is capable of being placed on top of a truck bed.
Regarding claim 2, White further discloses one or more doors (the top lid of the cooler 34 as illustrated above).  
Regarding claim 3, White further discloses wherein the first side assembly (3, figure 2) and the second side assembly (4, figure 2) connect to the upper assembly (34) with the third side rail (10, figure 2) generally parallel to the fourth side rail (11, figure 2), 
Regarding claim 4, White further discloses wherein a first brace (2, figure 8) is adjustably attached (can be attached and detached via fasteners 15,16, figure 6) between the first side assembly (3) and the second side assembly (4).  
Regarding claim 5, White does not disclose wherein an overall height of the utility rack is between 28 inches and 32 inches.  It would have been an obvious matter of design choice to have chosen the dimensions of an overall height of the utility rack is between 28 inches and 32 inches. Such can be achieved without undue experimentation.
Regarding claim 6, White’s rectangular table portion is inherently usable as a dining table, staging table, or game table.  
Regarding claim 7, White further discloses wherein the first side rail, the second side rail, the third side rail, and the forth side rail form a top portion of the utility rack with eight corners (see illustration below).  
Regarding claim 8, White further discloses wherein the eight corners are non-intersecting disconnected corners (see illustration below).  


    PNG
    media_image2.png
    842
    1264
    media_image2.png
    Greyscale

Regarding claim 10, White discloses wherein the first side assembly (3) further includes one or more hooks (29, figures 3 and 4).  
Regarding claim 11, White discloses wherein the one or more hooks (29, figures 3 and 4) are used to support containers (27).
Regarding claim 14, White discloses wherein the first side assembly (3) and the second side assembly (4) further include support structure (legs 19) and a second brace (the other brace 2)  adjustably attached (brace 2 can be attached and detached via fastener, figure 6) between the first side assembly and the second side assembly such that spools of wire, fencing, barbed wire, electrical wire, or hose can be spooled rotationally around an axis formed by the second brace (the top portion of the brace 2 is capable of spooled as illustrated below).  

    PNG
    media_image3.png
    638
    996
    media_image3.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over White et al  (US Patent no 7,055,834) in view of Olson (US Patent no. 5,722,552 ).  White discloses a utility rack comprising all the features of applicant’s claimed invention as discussed above except for wherein the first side assembly or the second side assembly further includes one or more D-ring connectors. Olson teaches in a rack wherein the first side assembly or the second side assembly (16, 18, 20, 22, figure 2) includes one or more D-ring connectors (connectors on posts 16, 18, 20, 22) for connecting the chains for tie-down purposes. It would have been obvious to one of ordinary skilled in the art to have modify the rack of White such that D-ring connectors are provide for tie-down purposes as taught by Olson. 
Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over White et al  (US Patent no 7,055,834) in view of Hudak et al (US Patent no. .
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over White et al  (US Patent no 7,055,834) in view of Skoglun (US Publication no. 2011/0062736).  White discloses a utility rack comprising all the features of applicant’s claimed invention as discussed above except for wherein the vehicle is a four wheel drive vehicle,  a UTV (utility task vehicle), SxS (side- by-side vehicle), a utility vehicle, or an off-road vehicle. Skoglun teaches providing an utility rack (15) onto a utility vehicle (20).  It would have been obvious to one of ordinary skilled in the art to have modify the rack arrangement of White such that it is provided on a utility vehicle for transport purposes as taught by Skoglun.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over White et al  (US Patent no 7,055,834) in view of McCusker (US Patent no. 5,425,545).  White discloses a utility rack comprising all the features of applicant’s claimed invention as discussed above except for wherein the first side rail, the second side rail, the third side rail, or the fourth side rail further comprise an extendable canopy. McCusker discloses providing a side rail (side rail opposite side rail 44, figure 3) and a rectangular portion (49, figure 3) with an extendable canopy (71)  with extendable arms (58). It would have been obvious to one of ordinary skilled in the art to have modify the rack of White such that an extendable canopy is provided on the side rail and the rectangular portion for shading purposes as taught by McCusker.   
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hornsby (US Patent no. 4,098,486). Hornsby discloses a utility rack comprising all the claimed features of applicant’s invention as illustrated below except for the length dimension of each first and second side rail between 50-62 inches, and third and found side rail between 25-40 inches. It would have been an obvious matter of design choice to have choosen such length dimensions of rails without undue experimentation.


    PNG
    media_image4.png
    902
    1179
    media_image4.png
    Greyscale

Regarding applicant’s recitation of intended use, the utility rack “for a vehicle”, 
a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Hornsby’s rack is capable of being placed on top of a truck bed.
Response to Arguments
Applicant's arguments filed 7/31/2020 have been fully considered but they are not persuasive. Applicant’s argument is that the amended claim 1 recites the dimensions of the side rails defining the size of the table portion and the connection to a frame of the vehicle overcomes White.  Examiner disagrees.  As discussed above, applicant’s recitation of the side rails connection to frame of a vehicle is not supported by original specification.  The recited side rails do not themselves connect to any frame of the vehicle as discussed in the new matter rejection above.   Furthermore, the dimensions of the side rails is of design choice.  Further regarding applicant’s intended use of the rack “for a vehicle”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. White’s rack is capable of being placed on top of a truck bed.
 Additionally, newly found reference to Hanley teaches mounting utility rack onto a vehicle as discussed above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art of record further demonstrate utility racks for a vehicle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc